 

Exhibit 10.3

 

Exhibit A
to
Securities Purchase Agreement

 

FORM OF WARRANT

 

NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER JURISDICTION
OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON EXEMPTIONS
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND SUCH
OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD,
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR LISTING OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH
REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH WILL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

ASPYRA, INC.

 

COMMON STOCK WARRANT

 

No.

 

March            , 2008

 

ASPYRA, INC., a California corporation (the “Company”), hereby certifies that
                                                                       , its
permissible transferees, designees, successors and assigns (collectively, the
“Holder”), for value received, is entitled to purchase from the Company at any
time commencing on the effective date (the “Effective Date”), which shall be the
date of the Closing (as defined in the Securities Purchase Agreement, dated as
of March         , 2008, by and among the Company and the Purchasers listed on
Schedule 1 thereto (the “Securities Purchase Agreement”)), and terminating on
the third anniversary of such date (the “Termination Date”) up to
                           shares (each, a “Share” and collectively the
“Shares”) of the Company’s common stock, no par value per Share (the “Common
Stock”), at an exercise price per Share equal to
                                   ($      ) (the “Exercise Price”).  The number
of Shares purchasable hereunder and the Exercise Price are subject to adjustment
as provided in Section 4 hereof.

 

1

--------------------------------------------------------------------------------


 

1.             Method of Exercise; Payment.

 

(a)           Cash Exercise.  The purchase rights represented by this Warrant
may be exercised by the Holder, in whole or in part, at any time, or from time
to time, by the surrender of this Warrant (with the notice of exercise form (the
“Notice of Exercise”) attached hereto as Exhibit A duly executed) at the
principal office of the Company, and by payment to the Company of an amount
equal to the Exercise Price multiplied by the number of the Shares being
purchased, which amount may be paid, at the election of the Holder, by  wire
transfer or certified check payable to the order of the Company. The person or
persons in whose name(s) any certificate(s) representing Shares shall be
issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.

 

(b)           Net Issue Exercise. In lieu of exercising this warrant pursuant to
Section l (a) hereof, the Holder may elect to receive a number of Shares equal
to of the value (as determined below) of such portion of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with Notice of Cashless Exercise annexed hereto
as Exhibit C duly executed; provided that the Net Issue Exercise set forth in
this Section 1(b) is subject to adjustments set forth in Section 4 of this
Warrant. In such event, the Company shall issue to the Holder a number of Shares
computed using the following formula:

 

 

 

X =

Y (A-B)

 

 

 

 

A

 

 

Where

X

 

=

 

the number of Shares to be issued to the Holder.

 

 

 

 

 

 

 

Y

 

=

 

the number of Shares subject to this Warrant or, if only a portion of this
Warrant is being exercised, the portion of the Warrant being canceled (at the
time of such calculation).

 

 

 

 

 

 

 

A

 

=

 

the fair market value of one share of the Company’s Common Stock (at the date of
such calculation).

 

 

 

 

 

 

 

B

 

=

 

the Exercise Price (as adjusted to the date of such calculation).

 

(c)           Fair Market Value.  For purposes of this Section 1, the fair
market value of the Company’s Common Stock shall mean:

 

(i)            The average of the closing sales prices of the Company’s Common
Stock quoted on the American Stock Exchange, or if the American Stock Exchange
is not the principal market for the Company’s Common Stock, then the Nasdaq
Stock Market or in the Over-The-Counter Market Summary or the closing price
quoted on any other exchange on which the Common Stock is listed, whichever is
applicable, as published in the The Wall Street Journal for the ten (10) trading
days prior to the date of determination of fair market value;

 

2

--------------------------------------------------------------------------------


 

(ii)           If the Company’s Common Stock is not traded on the Nasdaq Stock
Market or Over-The-Counter or on an exchange, the fair market value of the
Common Stock per share shall be agreed upon by the parties hereto.  If parties
cannot agree on the fair market value within five (5) business days of delivery
of the Notice of Exercise, the Board of Directors in good faith shall determine
the fair market value of the Common Stock; provided, however, that the fair
market value of the Common Stock shall be no greater than the price at which the
Company last sold its Common Stock or the exercise price of its last granted
options, whichever occurs later.

 

(d)           Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant, as promptly as practicable after this Warrant is
surrendered and delivered to the Company along with all other appropriate
documentation on or after the date of exercise and in any event within ten
(10) days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of Shares issuable upon such exercise.  In the event this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of Shares for which this
Warrant may then be exercised.

 

(e)           Taxes.  The issuance of the Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Shares, shall be made without charge to the Holder for any tax or other charge
in respect of such issuance.

 

2.             Warrant.

 

(a)           Exchange, Transfer and Replacement.  At any time prior to the
exercise hereof, this Warrant may be exchanged upon presentation and surrender
to the Company, alone or with other warrants of like tenor of different
denominations registered in the name of the same Holder, for another warrant or
warrants of like tenor in the name of such Holder exercisable for the aggregate
number of Shares as the warrant or warrants surrendered.

 

(b)           Replacement of Warrant.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver in lieu thereof, a new Warrant of like tenor.

 

(c)           Cancellation; Payment of Expenses.  Upon the surrender of this
Warrant in connection with any transfer, exchange or replacement as provided in
this Section 2, this Warrant shall be promptly canceled by the Company.  The
Holder shall pay all taxes and all other expenses (including legal expenses, if
any, incurred by the Holder or transferees) and charges payable in connection
with the preparation, execution and delivery of Warrants pursuant to this
Section 2.

 

3

--------------------------------------------------------------------------------


 

(d)           Warrant Register.  The Company shall maintain, at its principal
executive offices (or at the offices of the transfer agent for the Warrant or
such other office or agency of the Company as it may designate by notice to the
holder hereof), a register for this Warrant (the “Warrant Register”), in which
the Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

 

3.             Rights and Obligations of Holders of this Warrant.  The Holder of
this Warrant shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or in equity; provided, however, that
in the event any certificate representing shares of Common Stock or other
securities is issued to the holder hereof upon exercise of this Warrant, such
holder shall, for all purposes, be deemed to have become the holder of record of
such Common Stock on the date on which this Warrant, together with a duly
executed Election to Purchase, was surrendered and payment of the aggregate
Exercise Price was made, irrespective of the date of delivery of such Common
Stock certificate.

 

4.             Adjustments.

 

(a)           Stock Dividends, Reclassifications, Recapitalizations, Etc.  While
this Warrant is outstanding, in the event the Company:  (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock (including a recapitalization in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (1) the Exercise Price on the record date of such division or distribution
or the effective date of such action shall be adjusted by multiplying such
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Common Stock outstanding immediately after such
event, and (2) the number of shares of Common Stock for which this Warrant may
be exercised immediately before such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the Exercise Price immediately
before such event and the denominator of which is the Exercise Price immediately
after such event.

 

(b)           Combination: Liquidation.  While this Warrant is outstanding,
(i) In the event of a Combination (as defined below), each Holder shall have the
right to receive upon exercise of the Warrant the kind and amount of shares of
capital stock or other securities or property which such Holder would have been
entitled to receive upon or as a result of such Combination had such Warrant
been exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof).  Unless

 

4

--------------------------------------------------------------------------------


 

paragraph (ii) is applicable to a Combination, the Company shall provide that
the surviving or acquiring Person (the “Successor Company”) in such Combination
will assume by written instrument the obligations under this Section 4 and the
obligations to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
acquire. “Combination” means an event in which the Company consolidates with,
mergers with or into, or sells all or substantially all of its assets to another
Person, where “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii)  In the event of (x) a Combination where
consideration to the holders of Common Stock in exchange for their shares is
payable solely in cash or (y) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price.  In
case of any Combination described in this Section 4, the surviving or acquiring
Person and, in the event of any dissolution, liquidation or winding-up of the
Company, the Company, shall deposit promptly with an agent or trustee for the
benefit of the Holders of the funds, if any, necessary to pay to the Holders the
amounts to which they are entitled as described above.  After such funds and the
surrendered Warrant are received, the Company is required to deliver a check in
such amount as is appropriate (or, in the case or consideration other than cash,
such other consideration as is appropriate) to such Person or Persons as it may
be directed in writing by the Holders surrendering such Warrant.

 

(c) Notice of Adjustment.  Whenever the Exercise Price or the number of shares
of Common Stock and other property, if any, issuable upon exercise of the
Warrant is adjusted, as herein provided, the Company shall deliver to the
holders of the Warrant in accordance with Section 10 a certificate of the
Company’s Chief Financial Officer setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which (i) the Board of Directors
determined the fair value of any evidences of indebtedness, other securities or
property or warrants, options or other subscription or purchase rights and
(ii) the Current Market Value of the Common Stock was determined, if either of
such determinations were required), and specifying the Exercise Price and number
of shares of Common Stock issuable upon exercise of  Warrant after giving effect
to such adjustment.

 

(d)  Notice of Certain Transactions.  While this Warrant is outstanding, in the
event that the Company shall propose (a) to pay any dividend payable in
securities of any class to the holders of its Common Stock or to make any other
non-cash dividend or distribution to the holders of its Common Stock, (b) to
offer the holders of its Common Stock rights to subscribe for or to purchase any
securities convertible into shares of Common Stock or shares of stock of any
class or any other securities, rights or options, (c) to effect any capital
reorganization, reclassification, consolidation or merger affecting the class of
Common Stock, as a whole, or (d) to effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall, within
the

 

5

--------------------------------------------------------------------------------


 

time limits specified below, send to each Holder a notice of such proposed
action or offer.  Such notice shall be mailed to the Holders at their addresses
as they appear in the Warrant Register (as defined in Section 2(d)), which shall
specify the record date for the purposes of such dividend, distribution or
rights, or the date such issuance or event is to take place and the date of
participation therein by the holders of Common Stock, if any such date is to be
fixed, and shall briefly indicate the effect of such action on the Common Stock
and on the number and kind of any other shares of stock and on other property,
if any, and the number of shares of Common Stock and other property, if any,
issuable upon exercise of each Warrant and the Exercise Price after giving
effect to any adjustment pursuant to Section 4 which will be required as a
result of such action.  Such notice shall be given as promptly as possible and
(x) in the case of any action covered by clause (a) or (b) above, at least ten
(10) days prior to the record date for determining holders of the Common Stock
for purposes of such action or (y) in the case of any other such action, at
least twenty (20) days prior to the date of the taking of such proposed action
or the date of participation therein by the holders of Common Stock, whichever
shall be the earlier.

 

(e)  Current Market Value.  “Current Market Value” per share of Common Stock or
any other security at any date means (i) if the security is not registered under
the Securities Exchange Act of 1934 and/or traded on a national securities
exchange, quotation system or bulletin board, as amended (the “Exchange Act”),
(a) the value of the security, determined in good faith by the Board of
Directors of the Company and certified in a board resolution, based on the most
recently completed arm’s-length transaction between the Company and a Person
other than an affiliate of the Company or between any two such Persons and the
closing of which occurs on such date or shall have occurred within the six-month
period preceding such date, or (b) if no such transaction shall have occurred
within the six-month period, the value of the security as determined by an
independent financial expert or an agreed upon financial valuation model or
(ii) if the security is registered under the Exchange Act and/or traded on a
national securities exchange, quotation system or bulletin board, the average of
the daily closing bid prices (or  the equivalent in an over-the-counter market)
for each day on which the Common Stock is traded for any period on the principal
securities exchange or other securities market on which the common Stock is
being traded (each, a “Trading Day”) during the period commencing thirty (30)
days before such date and ending on the date one day prior to such date.

 

5.             Registration Rights.  The Holder is entitled to the benefit of
such registration rights in respect of the Shares as are set forth in the
Registration Rights Agreement dated as of March         , 2008 by and between
the Company and the Holder.

 

6.             Fractional Shares.  In lieu of issuance of a fractional share
upon any exercise hereunder, the Company will issue an additional whole share in
lieu of that fractional share, calculated on the basis of the Exercise Price.

 

7.             Legends.  Prior to issuance of the shares of Common Stock
underlying this Warrant, all such certificates representing such shares shall
bear a restrictive legend to the effect that the Shares represented by such
certificate have not been registered under the 1933 Act, and that the Shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom, such legend to be substantially in the form of the bold-face language
appearing at the top of Page 1 of this Warrant.

 

6

--------------------------------------------------------------------------------


 

8.             Disposition of Warrants or Shares.  The Holder of this Warrant,
each transferee hereof and any holder and transferee of any Shares, by his or
its acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the 1933 Act.  Furthermore, it
shall be a condition to the transfer of this Warrant that any transferee thereof
deliver to the Company his or its written agreement to accept and be bound by
all of the terms and conditions contained in this Warrant.

 

9.             Merger or Consolidation.  The Company will not merge or
consolidate with or into any other corporation, or sell or otherwise transfer
its property, assets and business substantially as an entirety to another
corporation, unless the corporation resulting from such merger or consolidation
(if not the Company), or such transferee corporation, as the case may be, shall
expressly assume, by supplemental agreement reasonably satisfactory in form and
substance to the Holder, the due and punctual performance and observance of each
and every covenant and condition of this Warrant to be performed and observed by
the Company.

 

10.           Notices.  Except as otherwise specified herein to the contrary,
all notices, requests, demands and other communications required or desired to
be given hereunder shall only be effective if given in writing by certified or
registered U.S. mail with return receipt requested and postage prepaid; by
private overnight delivery service (e.g. Federal Express); by facsimile
transmission (if no original documents or instruments must accompany the
notice); or by personal delivery.  Any such notice shall be deemed to have been
given (a) on the business day immediately following the mailing thereof, if
mailed by certified or registered U.S. mail as specified above; (b) on the
business day immediately following deposit with a private overnight delivery
service if sent by said service; (c) upon receipt of confirmation of
transmission if sent by facsimile transmission; or (d) upon personal delivery of
the notice.  All such notices shall be sent to the following addresses (or to
such other address or addresses as a party may have advised the other in the
manner provided in this Section 10):

 

if to the Company:

Aspyra, Inc.

 

 

26115-A Mureau Road

 

 

Calabasas, California 91302

 

 

Attention:

 

 

 

Facsimile:

 

 

 

 

 

 

with copy to:

Sichenzia Ross Friedman Ference LLP

 

1065 Avenue of the Americas, 21st Floor

 

New York, NY 10018

 

Attention: Darrin M. Ocasio, Esq.

 

Facsimile: (212) 930-9725

 

7

--------------------------------------------------------------------------------


 

if to the Holder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Facsimile:

 

 

 

Notwithstanding the time of effectiveness of notices set forth in this Section,
an Election to Purchase shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section.

 

11.           Limitation on Exercise. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to insure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its affiliates and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed [4.999%/9.999%]
of the total number of issued and outstanding shares of Common Stock (including
for such purpose the shares of Common Stock issuable upon such exercise). For
such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. Each delivery of an Exercise Notice hereunder will constitute a
representation by the Holder that it has evaluated the limitation set forth in
this paragraph and determined that issuance of the full number of Warrant Shares
requested in such Exercise Notice is permitted under this paragraph. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a merger or
other business combination or reclassification involving the Company. This
restriction may not be waived without the consent of the Holder.

 

12.           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.

 

13.           Successors and Assigns.  This Warrant shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

8

--------------------------------------------------------------------------------


 

14.           Headings.  The headings of various sections of this Warrant have
been inserted for reference only and shall not affect the meaning or
construction of any of the provisions hereof.

 

15.           Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant, and the balance hereof shall be interpreted as if such provision were
so excluded.

 

16.           Modification and Waiver.  This Warrant and any provision hereof
may be amended, waived, discharged or terminated only by an instrument in
writing signed by the Company and the Holder.

 

17.           Specific Enforcement.  The Company and the Holder acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Warrant were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Warrant and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either of
them may be entitled by law or equity.

 

18.           Assignment.  Subject  to prior written approval by the Company,
this Warrant may be transferred or assigned, in whole or in part, at any time
and from time to time by the then Holder by submitting this Warrant to the
Company together with a duly executed Assignment in substantially the form and
substance of the Form of Assignment which accompanies this Warrant, as Exhibit B
hereto, and, upon the Company’s receipt hereof, and in any event, within five
(5) business days thereafter, the Company shall issue a warrant to the Holder to
evidence that portion of this Warrant, if any as shall not have been so
transferred or assigned.

 

19.           Shareholder Approval.    Unless and until Shareholder Approval has
been obtained and deemed effective, the Company shall not upon exercise of this
Warrant issue shares of  Common Stock to the extent that such  issuance,
together with all previous issuances of Common Stock pursuant to the exercise of
all Warrants and the conversion of all Notes issued pursuant to the Securities
Purchase Agreement would in the aggregate exceed a number of shares of Common
Stock equal to more than 19.99% of the Company’s issued and outstanding Common
Stock on the Closing Date.

 

(signature page immediately follows)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.

 

 

ASPYRA, INC.

 

 

 

 

 

Date: March      , 2008

By:

 

 

 

Name:

 

 

Title:President and Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------

 


 

EXHIBIT A
TO
WARRANT CERTIFICATE

 

ELECTION TO PURCHASE

 

To Be Executed by the Holder
in Order to Exercise the Warrant

 

The undersigned Holder hereby elects to purchase                 Shares pursuant
to the attached Warrant, and requests that certificates for securities be issued
in the name of:

 

 

(Please type or print name and address)

 

 

 

(Social Security or Tax Identification Number)

 

 

and delivered

 

 

 

to:

 

 

 

 

.

 

 

 

 

(Please type or print name and address if different from above)

 

 

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

 

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of
$                     by check, money order or wire transfer payable in United
States currency to the order of ASPYRA, INC.

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

 

EXHIBIT B
TO
WARRANT

 

FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
                           the right represented by the within Warrant to
purchase              shares of Common Stock of Aspyra, Inc., a California
corporation, to which the within Warrant relates, and appoints
                                         Attorney to transfer such right on the
books of Aspyra, Inc., a California corporation, with full power of substitution
of premises.

 

Dated:

 

By:

 

 

 

Name:

 

 

Title:

 

 

(signature must conform to name of holder as specified on the factof the
Warrant)

 

 

 

 

 

 

 

 

Address:

 

 

 

 

Signed in the presence of :

 

Dated:

 

 

 

12

--------------------------------------------------------------------------------


 

 

EXHIBIT C

 

TO

 

WARRANT

 

NOTICE OF EXERCISE OF COMMON STOCK WARRANT

 

PURSUANT TO NET ISSUE (“CASHLESS”) EXERCISE PROVISIONS

 

Aspyra, Inc.

26115-A Mureau Road

Calabasas, California 91302

 

Number of Shares of

Common Stock to be

Issued Under this

Notice:

 

 

CASHLESS EXERCISE

 

Gentlemen:

 

The undersigned, registered holder of the Warrant to Purchase Common Stock
delivered herewith (“Warrant”) hereby irrevocably exercises such Warrant for,
and purchases thereunder, shares of the Common Stock of ASPYRA, INC., a
California corporation, as provided below.  Capitalized terms used herein,
unless otherwise defined herein, shall have the meanings given in the Warrant. 
The portion of the Aggregate Price (as hereinafter defined) to be applied toward
the purchase of Common Stock pursuant to this Notice of Exercise is
$                , thereby leaving a remainder Aggregate Price (if any) equal to
$                .  Such exercise shall be pursuant to the net issue exercise
provisions of Section 1(b) of the Warrant. Therefore, the holder makes no
payment with this Notice of Exercise.  The number of shares to be issued
pursuant to this exercise shall be determined by reference to the formula in
Section 1(b) of the Warrant which requires the use of the fair market value (as
defined in Section 1(c) of the Warrant) of the Company’s Common Stock on the
business day immediately preceding the day on which this Notice is received by
the Company.  To the extent the foregoing exercise is for less than the full
Aggregate Price of the Warrant, the remainder of the Warrant representing a
number of Shares equal to the quotient obtained by dividing the remainder of the
Aggregate Price by the Warrant Price (and otherwise of like form, tenor and
effect) may be exercised under Section 1(b) of the Warrant. For purposes of this
Notice the term “Aggregate Price” means the product obtained by multiplying
(i) the number of shares of Common Stock for which the Warrant is exercisable
times the Warrant Price;

 

 

 

Signature:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Date:

 

 

 

 

13

--------------------------------------------------------------------------------